         Case 1:20-cv-00034-ADA Document 272 Filed 06/02/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


ANCORA TECHNOLOGIES, INC.,                      §
           Plaintiff                            §
                                                §                 1-20-CV-00034-ADA
-vs-                                            §
                                                §
LG ELECTRONICS, INC., LG ELECTRONICS            §
U.S.A., INC.,                                   §
              Defendants                        §



                                            ORDER

       Before the Court is Plaintiff Ancora Technologies, Inc.’s (“Ancora”) Motion for intra-

district transfer to transfer this case from the Austin Division of this District back to the Waco

Division pursuant to 28 U.S.C. § 1404(a). ECF #230. After considering the parties’ arguments in

their briefs and applicable law, the Court is of the opinion that Ancora’s Motion should be

GRANTED.

                                     I.      BACKGROUND

       On June 21, 2019, Ancora filed this patent-infringement action against LG Electronics

Inc., and LG Electronics U.S.A., Inc. (collectively, “LGE”) in the Western District of Texas,

Waco Division. ECF #1. On October 25, 2019, LGE filed an Answer, in which LGE stated that it

“do[es] not contest the propriety of venue at this time and for this action only.” ECF #18 at 14.

On December 8, 2019, the Court consolidated this case with a related case Ancora filed in the

Waco Division against two Samsung entities. ECF #27. On January 9, 2020, at Sumsung’s

request, Ancora, Sumsung, and LGE jointly stipulated to transfer the consolidated case to the

Austin Division of this District (ECF #33), which the Court granted (ECF #34). After the case

was transfer to Austin, Ancora and Samsung settled their disputes and the Court dismissed
         Case 1:20-cv-00034-ADA Document 272 Filed 06/02/21 Page 2 of 7




Samsung from this case on May 17, 2021. ECF #255, 260. However, the disputes between

Ancora and LGE remains and was schedule for jury trial on June 7, 2021 in the Austin

courthouse.

        Several months after the case was transferred to the Austin division, the Covid-19

pandemic began in the United State in March 2020. Due to the Covid-19 pandemic, the Austin

courthouse has remained closed and no jury trial has been held there since then. To this day, it is

still unclear when the Austin courthouse will be open for jury trial. Seeing that the June 2020

jury trial cannot be held in the Austin courthouse, Ancora filed a motion on April 23, 2021 to

transfer this case back to the Waco Division so that jury trial can be held in the Waco courthouse

in June 2021. ECF #230. On April 30, 2021, LGE filed a Response opposing the transfer (ECF

#239) and Ancora filed its Reply on May 3, 2021 (ECF #241).

                                    II.     LEGAL STANDARD

        In the Fifth Circuit, the § 1404(a) factors apply to both inter-district and intra-district

transfers. In re Radmax Ltd., 720 F.3d 285, 288 (5th Cir. 2013). It is well-settled that trial courts

have even greater discretion in granting intra-district transfers than they do in the case of inter-

district transfers. See, e.g., Sundell v. Cisco Systems Inc., 1997 WL 156824, at *1, 111 F.3d 892

(5th Cir. 1997) (“Under 28 U.S.C. § 1404(b), the district court has broad discretion in deciding

whether to transfer a civil action from a division in which it is pending to any other division in

the same district.”).

        Title 28 U.S.C. § 1404(a) provides that, for the convenience of parties, witnesses and in

the interests of justice, a district court may transfer any civil action to any other district or

division where it might have been brought or to any district or division to which all parties have

consented. “Section 1404(a) is intended to place discretion in the district court to adjudicate
         Case 1:20-cv-00034-ADA Document 272 Filed 06/02/21 Page 3 of 7




motions for transfer according to an ‘individualized, case-by-case consideration of convenience

and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting VanDusen v.

Barrack, 376 U.S. 612, 622 (1964)). A motion for transfer, whether intra- or inter-district,

involves a two-step analysis: (1) whether the case could have been properly brought in the forum

to which transfer is sought and (2) whether transfer would promote the interest of justice and/or

convenience of the parties and witnesses. Radmax, 720 F.3d 285, 288; see also In re Volkswagen

of America, Inc., 545 F.3d 304, 312, 314 (5th Cir. 2004) (en banc).

       The Fifth Circuit has held that “[t]he determination of ‘convenience’ turns on a number

of public and private interest factors, none of which can be said to be of dispositive weight.”

Action Indus., Inc. v. US. Fid & Guar. Co., 358 F.3d 337, 340 (5th Cir. 2004). The private

factors include: “(1) the relative ease of access to sources of proof; (2) the availability of

compulsory process to secure the attendance of witnesses; (3) the cost of attendance for willing

witnesses; and (4) all other practical problems that make trial of a case easy, expeditious and

inexpensive.” In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004) (hereinafter “Volkswagen

I”) (citing to Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1982)). The public factors

include: “(1) the administrative difficulties flowing from court congestion; (2) the local interest

in having localized interests decided at home; (3) the familiarity of the forum with the law that

will govern the case; and (4) the avoidance of unnecessary problems of conflict of laws of the

application of foreign law.” Id.

                                       III.    DISCUSSION

       Ancora originally brought this case against LGE in the Waco Division and LGE did not

contend that venue was improper in the Waco Division. Thus, the Court finds that this case could

have been brought in the Waco Division. However, LGE contends that this case should not be
         Case 1:20-cv-00034-ADA Document 272 Filed 06/02/21 Page 4 of 7




transferred from the Austin Division back to the Waco Division for two main reasons: (1) LGE

relied on the parties’ stipulation to transfer the case to the Austin Division, and (2) several of the

Volkswagen factors weigh against transfer.


            A. The Parties’ Stipulation for Original Transfer to the Austin Division Does
               Not Preclude Retransferring the Case Back to the Waco Division

        LGE contends that the terms of the joint stipulation to transfer the case to Austin “were

carefully negotiated between counsel” and LGE has a strong reliance on the stipulation. ECF

#239 at 1-2. Specifically, LGE contends that the stipulation was based on the understanding that

“it would ‘not contest venue in exchange for a transfer to the Austin Division’” and that “LGE

would not have agreed to this language but for Ancora’s consent to transfer the case to the

Austin Division.” Id. at 2 (emphasis in original). However, before LGE entered the stipulation

with Ancora in January, 2020, it had already stated in its Answer filed on October 25, 2019 that

it “do[es] not contest the propriety of venue at this time and for this action only.” ECF #18 at 14.

Thus, the Court is not persuaded that LGE’s decision to not contest venue is solely based on the

parties’ stipulation.

        LGE further contends that it has “spent extensive amounts of resources preparing this

case for trial in the Austin courthouse.” ECF #239 at 1. However, LGE does not point out

particularly which part of its trial preparation is specifically for trial in the Austin courthouse,

and those preparation cannot be equally used for trial in the Waco courthouse. LGE did not

provide any evidence that it has made any travel plans such as flight or hotel reservations for trial

in the Austin courthouse. Further, LGE should not have made any travel plans for trial in the

Austin courthouse since it should be aware that the Austin courthouse is closed for jury trial in

June 2021 – if not by monitoring the Austin Division’s constantly updated Order Relating to

Entry Into the United States Courthouse Austin, it received such notice from Ancora’s motion to
         Case 1:20-cv-00034-ADA Document 272 Filed 06/02/21 Page 5 of 7




transfer filed on April 23, 2021, more than a month before the originally scheduled trial date of

June 7, 2021.

       Similarly, the Court is not persuaded by LGE’s argument that the issue can be addressed

by “a short continuance” because “it is foreseeable that trial in Austin is a possibility in the near

future.” ECF #239 at 4. Although the United States has made a good process in controlling the

spread of the Covid-19 in the past several months, there is no evidence that shows the Austin

courthouse will be open for jury trial in the near future. Even if the Austin courthouse reopens

later this summer, there is no evidence that this case can be scheduled for jury trial in the Austin

courthouse in the near future given the backlog of jury trials caused by the longtime closure of

that courthouse.

       As this Court has stated when transferring the VSLI v Intel case back to the Waco

Division, the Covid-19 pandemic presents a quintessential “unusual and impelling circumstance”

that justifies transferring a case from a closed courthouse to an open one. See VLSI v. Intel, Case

No. 6:19-CV-00254-ADA, ECF #352 at 7. As the Fifth Circuit stated in In re Cragar Indus., Inc,

“[w]hen such unanticipatable post-transfer events frustrate the original purpose for transfer, a

return of the case to the original transferor court does not foul the rule of the case.” 706 F.2d 503,

505 (5th Cir. 1983).


           B. The Volkswagen Factors Favor Transfer

       The parties are in agreement that five of the public and private factors are neutral and are

only in dispute with the following three factors: (i) the cost of attendance for willing witnesses;

(ii) all other practical problems that make trial of a case easy, expeditious and inexpensive; and

(iii) the administrative difficulties flowing from court congestion. ECF # 230, 239.
           Case 1:20-cv-00034-ADA Document 272 Filed 06/02/21 Page 6 of 7




                    i.   “Cost of attendance for willing witnesses”

          This district has recognized that “[t]he convenience of party witnesses is given little

weight.” SynKloud Techs., LLC v. Dropbox, Inc., 2020 U.S. Dist. LEXIS 84953, 2020 WL

2494574, at *13 (W.D. Tex. May 14, 2020) (citing ADS Sec. L.P. v. Advanced Detection Sec.

Servs., Inc., 2010 U.S. Dist. LEXIS 27903, 2010 WL 1170976, at *4 (W.D. Tex. Mar. 23,

2010)).

          LGE contends that its fact witnesses will either be traveling from Korea or a domestic

location that will require flying to Texas and that they would need to fly into Austin or Dallas

and then rent a car to travel to the courthouse for trial. ECF #239 at 7-8. However, LGE does not

specifically point out how it will be inconvenient for its witnesses if the trial happens in the

Waco courthouse. If anything, if the witnesses fly into Dallas, which has a larger airport and

more international flights than Austin, the witnesses will need to drive almost as half as much to

the Waco courthouse than to the Austin courthouse. Further, LGE does not dispute that hotels in

Waco would be cheaper than hotels in Austin in general. Id. at 9. It does not make Austin a

cheaper venue than Waco by the fact that only one of LGE’s technical experts lives in Austin

and has to drive to Waco if the trial is held in the Waco courthouse. See, e.g., Waldeh v. Tackett,

2020 WL 6324319, at *2 (W.D. Tex. Oct. 27, 2020) (“[T]he convenience of experts . . . is not a

recognized factor in conducting the § 1404 analysis.”). Therefore, the Court finds that this factor

favors transfer, or is neutral at the minimum.

                   ii.  “All other practical problems that make trial of a case easy, expeditious
                        and inexpensive”
          As discussed above, the Austin courthouse has been closed for jury trial since the Covid-

19 pandemic began in March 2020 and remains closed in the foreseeable future. And even if the

Austin courthouse opens in the near future, there is no guarantee that jury trial for this case can
         Case 1:20-cv-00034-ADA Document 272 Filed 06/02/21 Page 7 of 7




be scheduled in the Austin courthouse in the foreseeable future in light of the backlog of other

jury trials caused by the longtime closure. By contrast, the Waco courthouse has conducted

multiple in-person jury trials in the pandemic, including five jury trials in 2021 alone. The Waco

Division has the experience and capability to conduct jury trials safely and efficiently in the

pandemic. Consequently, this case can only move forward in the Waco courthouse in the near

future. Therefore, the Court finds that this factor strongly favors transfer.

                iii.   “Administrative difficulties flowing from court congestion”

       As the parties are aware, this Court is extremely busy and has at least one trial scheduled

every month from now through 2022 and delaying one trial means moving another. Continuing

this case, as proposed by LGE, will not alleviate the busy schedule of this Court, or help with the

Austin Division’s trial schedules once it opens to try cases that have been delayed for over a year

because of the pandemic. As such, the Court finds that this is one of those “rare and special

circumstances” where “a factor of ‘delay’ or of ‘prejudice’ might be relevant in deciding the

propriety of transfer.” In re Horseshoe Entm't, 337 F.3d 429, 434 (5th Cir. 2003). Thus, the

Court finds that this factor also weighs in favor of transfer.

                                        IV.     CONCLUSION

       In view of the foregoing, the Court finds that Plaintiff Ancora’s Motion to Transfer under

§ 1404(a) should be and hereby is GRANTED. The Court ORDERS that this case be

TRANSFERRED back to the Waco Division.

       SIGNED this 2nd day of June, 2021.




                                               ALAN D ALBRIGHT
                                               UNITED STATES DISTRICT JUDGE
